IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00048-CV
 
Violet Murphy,
                                                                                    Appellant
 v.
 
Douglas B. Ferguson, M.D., and 
Thomas Brian White, M.D.,
                                                                                    Appellees
 
 

From the 19th District Court
McLennan County, Texas
Trial Court No. 2007-1443-1
 

MEMORANDUM  Opinion





 
            Violet Murphy appeals the dismissal of
her suit against Douglas Ferguson, M.D. and Thomas White, M.D.  According to
Appellant, the judgment was signed on September 26, 2007 and a motion for new trial was filed on October 26, 2007.  The notice of appeal was, therefore, due to
be filed on December 26, 2007.  Tex. R.
App. P. 26.1(a).  Appellant’s notice of appeal was not filed until February 8, 2008, 44 days late.  A motion for extension of time to file the notice of
appeal was filed but it was not filed within 15 days of the date the notice of
appeal was due.  Tex. R. App. P.
26.3.
            By letter, the Clerk of this Court
notified Murphy that the appeal was subject to dismissal for want of
jurisdiction because the notice of appeal appeared untimely.  The Clerk also
warned Murphy that her appeal may be dismissed unless, within 21 days from the
date of the letter, Murphy filed a response showing grounds for continuing the
appeal.  Murphy filed a response but did not provide us with any means to
assert our jurisdiction over this appeal.
            Accordingly, Murphy’s motion for
extension of time to file her notice of appeal is denied, and this appeal is
dismissed.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Motion
denied
Appeal
dismissed
Opinion
delivered and filed March 19, 2008
[CV06]


st produce all information necessary for the
mediator to understand the issues presented.  The mediator may require any
party to supplement the information required by this Order.
            Named parties must be
present during the entire mediation process, and each corporate party must be
represented by a corporate employee, officer, or agent with authority to bind
the corporate party to settlement.
            Immediately after mediation,
the mediator must advise this Court, in writing, only that the case did or did
not settle and the amount of the mediator’s fee paid by each party.  The
mediator’s fees will be taxed as costs.  Unless the mediator agrees to mediate
without fee, the mediator must negotiate a reasonable fee with the parties, and
the parties must each pay one-half of the agreed-upon fee directly to the
mediator.
            Failure or refusal to attend
the mediation as scheduled may result in the imposition of sanctions, as
permitted by law.  
            Any objection to this Order
must be filed with this Court and served upon all parties within ten days after
the date of this Order, or it is waived. 
            We refer this appeal to
mediation.  
            The appeal and all appellate
deadlines are suspended as of the date of this Order.  The suspension of the
appeal is automatically lifted when the mediator’s report to the Court is
received.  If the matter is not resolved at mediation, any deadline that began
to run and had not expired by the date of this Order will begin anew as of the
date the mediator’s report to the Court is received.  Any document filed by a
party after the date of this Order and prior to the filing of the mediator’s
report will be deemed filed on the same day, but after, the mediator’s report
is received.
 
PER
CURIAM
Before
Chief Justice Gray,
            Justice
Davis, and
            Justice
Scoggins
Appeal
referred to mediation
Order
issued and filed July 13, 2011